Citation Nr: 1722596	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  12-12 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a left hip disorder.

2. Entitlement to service connection for spondylosis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1988 to September 2009, including service in the Southwest Asia theater of operations. He was awarded the Naval Achievement Medal and a Unit Commendation with 2 stars, among other decorations.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for spondylosis and a left hip disorder.

The issue of entitlement to service connection for spondylosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The evidence shows the Veteran does not experience a current left hip disorder that had its clinical onset during service or is otherwise related to active duty. He does not exhibit a qualifying disability manifested by left hip pain from an undiagnosed illness or a chronic multi-symptom illness manifested to a compensable degree. 


CONCLUSION OF LAW

The criteria for service connection for a left hip disorder have not been established. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated September 2010. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue decided herein have been met, and all identified and authorized records relevant to the matter have been requested or obtained. The record includes available service treatment records, VA treatment and examination reports, and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty. See 38 U.S.C.A. §§ 1110, 113; 38 C.F.R. § 3.303. Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999). Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. 

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021. 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016). Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service. Service connection is presumed unless there is affirmative evidence to the contrary. See 38 C.F.R. § 3.317 (c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Persian Gulf Veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317 (d).

For purposes of § 3.317, qualifying chronic disabilities include: (1) an undiagnosed illness; and (2) a medically unexplained chronic multi-symptom illness such as (but not limited to) chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders. 38 C.F.R. § 3.317 (a)(2).

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Further, lay persons are competent to report objective signs of illness. Gutierrez, 19 Vet. App. at 8-9.

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes-but, importantly, is not limited to-chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders. A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317 (a)(2).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317 (a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317 (b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317 (a)(4).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim. See 38 C.F.R. § 3.303 (b); Savage v. Gober, 10 Vet. App. 488 (1997). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. See Savage, 10 Vet. App. at 495-498.

The Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a)). Because a left hip disorder (other than arthritis) is not recognized as "chronic" in 38 C.F.R. § 3.309 (a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

The Veteran contends that he is entitled to service connection for a left hip disorder. He further contends that he was diagnosed with a left hip disorder while in service. The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War from August 1990 to March 1991.

The Veteran's service treatment records reveal no diagnosis of a left hip disability, and no diagnosis of a left hip disability is apparent in the Veteran's post-service treatment records. Service treatment records dated February 1993 reflect the Veteran reporting complaints of left hip pain; however, at that time an x-ray was taken of the area and revealed to be normal. No diagnosis was assigned. There are no other complaints noted in the service treatment records for any problems with the left hip. 

A VA examination dated October 2010 reflects the Veteran's reports of weakness, tenderness, stiffness, and pain in the left hip area. He also reported flare-ups occurring two times a week and lasting for two days per episode. The examiner noted normal gait and posture and further found no instability, abnormal movement, effusion, weakness, tenderness, redness, deformity, guarding of movement, or ankylosis. The range of motion for the left hip was normal. After repetitive use, the left hip showed no fatigue, weakness, or lack of use. An x-ray was taken of the area and revealed to be normal. The examiner opined that there was no pathology to support a diagnosis of a left hip disorder.

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a left hip disorder. The Veteran contends that he incurred a left hip disorder during active service and has experienced continuous left hip problems since his service separation that he believes are related to service. However, upon review of the evidence, the Board finds that the record does not support his assertions regarding the existence of current left hip disorder which could be attributed to active service. 

In so finding, the Board observes first that, although the Veteran does not contend that he incurred a left hip disability during combat or while serving in the Southwest Asia theater of operations in the Persian Gulf War, the Board is required to consider all potential theories of entitlement in a service connection claim. See also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence). 

The Board acknowledges that the Veteran served in the Southwest Asia theater of operations in the Persian Gulf War; however, there is no satisfactory lay or other evidence suggesting that a left hip disorder was incurred or aggravated while he was in the Southwest Asia theater. See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d); Collette, 82 F.3d at 393. Nor does the evidence suggest that the Veteran incurred an undiagnosed illness while deployed to the Southwest Asia theater of operations during the Persian Gulf War which caused or contributed to his claimed left hip disorder. See 38 U.S.C.A. § 1117 (a)(2)(B); 38 C.F.R. § 3.317. The Veteran also has not identified or submitted any evidence, to include a medical nexus, relating his claimed left hip disorder to his acknowledged combat service or his service in the Southwest Asia theater of operations during the Persian Gulf War. 

To warrant entitlement to service connection for such a disability under 38 C.F.R. § 3.317, the evidence would need to show a condition characterized by chronic or recurrent symptoms. In this case, there are isolated complaints from the Veteran that he has suffered from left hip pain, but comprehensive testing has failed to reveal any associated disability. The October 2010 VA examiner noted that the Veteran reported weakness, tenderness, stiffness, and pain in the left hip with flare-ups two times a week; however, examination and objective testing was normal.

Further, there is no evidence at this time of chronic left hip disability manifested to a compensable degree at any time during the appeal period. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5250-5255 (2016). In that connection, the Board notes that, despite the Veteran's complaints of left hip pain, the evidence does not establish that these symptoms are chronic or have manifested to a degree of at least 10 percent at any time during the appeal period. To that end, the Board notes that no pain or limitation of the left hip has been noted, nor has the Veteran been found to have arthritis or any other any left hip abnormality on repeated examination. The Board finds that the Veteran has not displayed symptoms of any left hip disorder to warrant a rating of at least 10 percent at any time during the appellate period, under any Diagnostic Code that governs diseases of the hips as set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5250-5255.

The Board further finds that the Veteran is not entitled to service connection for a left hip disorder on a direct service connection basis. See 38 C.F.R. §§ 3.303, 3.304. The Veteran contends that he incurred a left hip disorder during active service. He alternatively contends that he experiences a current left hip disorder which is attributable to active service. However, the evidence does not support his assertions regarding the existence of current disability which could be attributed to active service. Despite the Veteran's assertions to the contrary, a review of his available service treatment records shows only one complaint of a left hip problem during active service which, when examined, was not supported by any medical finding of a hip disability. Further, no left hip disability was observed at the Veteran's separation from service. 

The Board acknowledges that the absence of contemporaneous records does not preclude granting service connection for a claimed disability. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

However, the post-service evidence also does not support granting the Veteran's service connection claim for a left hip disorder. Despite the Veteran's assertions to the contrary, there is no indication in the medical evidence that he experiences any current left hip disorder. A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability. Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Service connection is not warranted in the absence of proof of current disability. 

The Board has considered whether the Veteran experienced a left hip disorder at any time during the pendency of this appeal. Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic. McClain v. Nicholson, 21 Vet. App. 319 (2007). In this case, the Veteran does not experience any left hip disorder which could be attributed to active service or any incident of service, including as due to combat service or an undiagnosed illness initially experienced while in the Southwest Asia theater of operations during the Persian Gulf War. This is so for the entirety of the appeal period. In summary, the Board finds that service connection for a left hip disorder is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue. 38 U.S.C.A. § 7104 (a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107 (b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303 (a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303. In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment. Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board notes that the Veteran was afforded a VA examination in November 2016 for his claimed lumbosacral strain. During that examination he never reported complaints related to his left hip. His left hip was noted as 5/5 normal strength by the examiner. Additionally, private medical treatment records from June 2016 where the Veteran sought treatment for his claimed spondylosis disability are silent as to any complaints regarding his left hip. See Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

These inconsistencies in the record weigh against the Veteran's credibility as to the implied continuity of symptomatology since service. See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). The Board has weighed the absence of complaints or treatment after service and the record evidence showing no current left hip disorder. For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a left hip disorder after service separation. Further, the Board concludes that his implied assertion of continued symptomatology since active service, while competent, is not credible. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a left hip disorder is denied.


REMAND

Upon review of the evidence, the Board finds that further development for the issue remaining on appeal is required. The Veteran contends that he is entitled to service connection for spondylosis. A private examination in April 2012 noted a diagnosis of HLA B-27, a blood condition which is sometimes associated with certain autoimmune diseases, to include ankylosing spondylitis. The examiner stated that the Veteran's "back problems clearly go back several years to his active duty days." However, the examiner provided no rationale for this opinion; he also did not provide an opinion as to the etiology or association of HLA B-27 with the Veteran's claimed back disorder. 

In correspondence dated June 2016, the Veteran claimed that his positive HLA B-27 blood test is directly related to his claimed spondylosis, as well as to other autoimmune diseases, including ankylosing spondylitis and iritis. The Veteran's post-service treatment records document that he is HLA B-27 positive. In addition to the presence of HLA B-27 being a risk factor for the Veteran's claimed spondylosis, the Board also observes that the Veteran is service connected for iritis, and his post medical treatment records reflect treatment for other disabilities associated with ankylosing spondylitis, such as uveitis. The Board recognizes that the Veteran's claim of spondylosis is different than that of ankylosing spondylitis; however, the Board may recharacterize the claim should spondylitis be diagnosed on remand. See Clemons, 23 Vet. App. at 5.  

In light of the above considerations, the Board concludes that medical examination and opinion are needed. Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for spondylosis. 38 U.S.C.A. § 5103A (West 2014). Thus, on remand, the Veteran must be afforded VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of the claims file. Specifically, the Veteran must be afforded a full physical evaluation in order to determine the current diagnosis or diagnoses of any spinal disorder (other than lumbosacral strain, for which he is currently service connected) that is found to be present. The examiner must provide a medical nexus opinion with respect to any spinal disorder other than lumbosacral strain found to be present. The examiner must include a well-reasoned medical opinion addressing the onset of any such spinal disorder and must discuss the medical probabilities that any such spinal disorder is related to the Veteran's time in service. The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file. The issue of entitlement to service connection as a result of service in Southwest Asia must also be addressed. See Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004). 
 
Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Request that the Veteran identify any recent treatment pertinent to his claim and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record.  

2. Upon receipt of all additional records, schedule the Veteran for a VA examination for his claimed spondylosis, addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran has spondylosis or any spinal disease other than lumbosacral strain as a result of active service, including his service in Southwest Asia. The examiner should specifically consider if his claimed disability is due to or manifested by HLA B-27. 

Additional examinations, tests, or studies should be conducted as necessary for adequate opinions. The record, including a complete copy of this remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination, including for the history of this claimed disability. The examiner must specifically discuss the April 2012 private physician's statement in the context of any negative opinion. 

The rationale for all opinions expressed must be provided. If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

3. Then, readjudicate the claim in light of this and all other additional evidence. If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him and his representative opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


